Title: To James Madison from James Blake, 17 May 1802 (Abstract)
From: Blake, James
To: Madison, James


17 May 1802, Baltimore. “As it is probable, it will not be in my power to go to France, as soon as I expected, on account of the unsettled state of my affairs in this country—I beg leave to recommend my brother, D. T. Blake, Attorney at law, as a fit person to execute the duties of Vice-Commercial Agent in my department at Antwerp. He is a man of a fair reputation, and respectable talents, but of a sickly habit of body, which would induce him to change the climate for some time.”
 

   
   RC (DNA: RG 59, CD, Antwerp, vol. 1). 1 p.



   
   A full transcription of this document has been added to the digital edition.

